The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 07/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.10581459 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Peter Park (Reg. No.: 60719) on 07/12/2022.

IN THE CLAIMS:
Please amend Claims 1, 2, and 5 as follows.

    PNG
    media_image1.png
    665
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    84
    628
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    494
    672
    media_image3.png
    Greyscale


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a transmitter performing shortening by padding zero bits and a shortening method.
The prior arts of record (ETSI TS 102 991 V1.2.1 (2011-06), Digital Video Broadcasting (DVB); Implementation Guidelines for a second generation digital cable transmission system (DVB-C2) as an example of such prior arts) teaches Shortening of BCH Information, however fail to teach the claimed specifics of:
 “an inserter configured to fill a space of a predetermined size with one or more values of the values and one or more predetermined values; and
a decoder configured to decode the values included in the space and remaining values from among the values based on a low density  parity check (LDPC) code having a code rate of the mode being 6/15 and a code length of the mode being 16200 bits,
wherein the inserter is configured to fill the space by dividing the space into a plurality of group areas, determining, based on order of the mode, at least one group area to which the one or more predetermined values are inserted among the plurality of group areas and inserting the one or more predetermined values to the at least one group area, and
wherein the order of the mode is represented below:

Ninfo_group
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                j
                                                )
                                            
                                         ( 0 ≤ j＜Ninfo_group)

                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                0
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                1
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                2
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                3
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                4
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                5
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                6
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                7
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                8
                                                )
                                            
                                        

                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                9
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                10
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                11
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                12
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                13
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                14
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                15
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                16
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                17
                                                )
                                            
                                        
18
2
4
5
17
9
7
1
6
15

8
10
14
16
0
11
13
12
3


where πs(j) represents an index of a bit group area padded in a j-th order among the plurality of bit group areas, and Ninfo_group represents a number of the plurality of bit group areas.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

“wherein the information bits is filled by dividing the information bits into a plurality of bit groups, determining at least one bit group to which the one or more zero padding bits are padded among the plurality of bit groups based on a zero padding order, and padding the one or more zero padding bits to the determined bit group, and
wherein the zero padding order is represented below:

Ninfo_group
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                j
                                                )
                                            
                                         (0 ≤ j＜Ninfo_group) 

                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                0
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                1
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                2
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                3
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                4
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                5
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                6
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                7
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                8
                                                )
                                            
                                        

                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                9
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                10
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                11
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                12
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                13
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                14
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                15
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                16
                                                )
                                            
                                        
                                            
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        S
                                                    
                                                
                                                (
                                                17
                                                )
                                            
                                        
18
2
4
5
17
9
7
1
6
15

8
10
14
16
0
11
13
12
3


where πs(j) represents an index of a bit group for padding in a j-th order among the plurality of bit groups and Ninfo_group represents a number of the plurality of bit groups.
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 5.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-8 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/           Examiner, Art Unit 2111     
/APRIL Y BLAIR/           Supervisory Patent Examiner, Art Unit 2111